DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The references listed in the Information Disclosure Statements filed on 08/20/2018 and 08/04/2021 have been considered by the examiner (see attached PTO-1449 forms)

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yoshikawa et al. [US Patent Application Publication 2018/0190386 A1; hereinafter “Yoshikawa”].
Regarding claim 1, Yoshikawa teaches an analyzing apparatus comprising: a memory unit configured to store analysis conditions of one or more standards specifying analysis conditions for each of one or more analytical techniques (two or more experimental techniques can be saved and executed in a database – 0256);
a control unit; a display unit; an input unit (computer user interface – 0037); and 
an analysis unit configured to perform an analysis in accordance with the analytical technique (experimental techniques, non-quantification techniques, 0042) (experimental techniques) (non-quantification analytics – 0049) (experimental techniques selected from the group consisting of … - 0257),
wherein when the analytical technique is designated (via script input – 0068, 0069) (interface 100 – 0038), the control unit reads out the analysis conditions of the corresponding standard, and the control unit displays analysis conditions in time sequence (can be displayed in the script panel – 0068), the displayed analysis conditions being necessary for the analysis by the analysis unit and selected from out of the read-out analysis conditions (once the experiment type and samples are identified, the system will then present an interface for the user to set experimental parameters  - 0076), or the control unit prompts to input the analysis conditions in time sequence (a user may create or extend a compound experimental by adding additional component experiments over time – 0103), and 
when the analysis conditions are input through the input unit, the control unit determines whether or not the input analysis conditions comply with the read-out analysis conditions (desired experimental results for a user to determine, once the interface receives an input from the user concerning such a desired result – 0078), and in a case where a result of the determination is positive, the control unit displays a next analysis condition being necessary for the analysis by the analysis unit, or the control unit prompts to input the next analysis condition (the experimental parameters for the next component experimental can also be adjusted on the fly according to the sample analytics and follow-up adjustments – 0105).

Regarding claim 2, Yoshikawa teaches the analysis conditions include temperature control information of a sample to be analyzed (temperature parameter - 0087), sample atmosphere information, mass of the sample, composition of a reference sample, and mass of a sample container (concentration, temperature, volume, weight – 0101).

Regarding claim 3, Yoshikawa teaches the analysis conditions include an interpretation method for each of the analytical techniques, and the control unit automatically performs an interpretation of a result of the analysis by the analysis unit based on the read-out analysis conditions, the interpretation corresponding to the analytical technique (control module is configured to display information about a control experimental conducted; displaying control experiments – 0216) (report module for displaying collective information – 0234).

Regarding claim 4, Yoshikawa teaches an analyzing method of storing analysis conditions of one or more standards specifying analysis conditions for each of one or more analytical techniques (two or more experimental techniques can be saved and executed in a database – 0256)  to perform an analysis corresponding to the analytical technique (experimental techniques, non-quantification techniques, 0042) (experimental techniques) (non-quantification analytics – 0049) (experimental techniques selected from the group consisting of … - 0257), the method comprising:
a first step of, when the analytical technique is designated (via script input – 0068, 0069) (interface 100 – 0038), reading out the analysis conditions of the corresponding standard, and displaying analysis conditions in time sequence (can be displayed in the script panel – 0068), the displayed analysis conditions being necessary for the analysis and selected from out of the read-out analysis conditions (once the experiment type and samples are identified, the system will then present an interface for the user to set experimental parameters  - 0076), or prompting to input the analysis conditions in time sequence (a user may create or extend a compound experimental by adding additional component experiments over time – 0103), and 
a second step of, when the analysis conditions are input through an input unit, determining whether or not the input analysis conditions comply with the read-out analysis conditions (desired experimental results for a user to determine, once the interface receives an input from the user concerning such a desired result – 0078), and in a case where a result of the determination is positive, displaying a next analysis condition being necessary for the analysis by the analysis unit, or prompting to input the next analysis condition (the experimental parameters for the next component experimental can also be adjusted on the fly according to the sample analytics and follow-up adjustments – 0105).

Regarding claim 5, Yoshikawa teaches the analysis conditions include temperature control information of a sample to be analyzed (temperature parameter - 0087), sample atmosphere information, mass of the sample, composition of a reference sample, and mass of a sample container (concentration, temperature, volume, weight – 0101).

Regarding claim 6, Yoshikawa teaches the analysis conditions include an interpretation method for each of the analytical techniques, and the method further comprises a third step of automatically performing an interpretation of a result of the analysis by the analysis unit based on the read-out analysis conditions, the interpretation corresponding to the analytical technique (control module is configured to display information about a control experimental conducted; displaying control experiments – 0216) (report module for displaying collective information – 0234).

Regarding claim 7, Yoshikawa teaches a fourth step of reporting a warning in a case where the result of the determination in the second step is negative (makes recommendations, warnings, or automatic adjustments - 0082) (generate a warning if at least one parameter lacks an input value – 0255) (no warnings are generated, non-critical warnings are generated – 0258).

Regarding claim 8, Yoshikawa teaches the warning includes a report of the analysis conditions in order that the result of the determination in the second step becomes positive (control module is configured to display information about a control experimental conducted; displaying control experiments – 0216) (report module for displaying collective information – 0234).

Relevant Prior Art / Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Goldwasser et al. (US Patent Application Publication 2007/0143240 A1) discloses a system and method for designing and executing experiments in a laboratory environment.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICKY GO whose telephone number is (571)270-3340.  The examiner can normally be reached on Monday through Friday from 9:00 a.m. to 5:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on (571) 272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICKY GO/Primary Examiner, Art Unit 2862